SENTENCIA
Supuestamente motivado por una conducta reprochable atribuida a Rubén Maldonado delante de la esposa y los hi-jos de Jaime Torres, éste solicitó de José A. Sánchez que lo-calizara a Maldonado.
Maldonado fue ultimado de un balazo en la cabeza con orificio de entrada por detrás y salida por la frente. El tiro fatal lo disparó Edilberto Jurado, amigo de Torres. Fueron acusados de asesinato en primer grado Torres, Jurado y Ché-vere un individuo que estuvo presente en la ejecución pero que no tuvo participación activa en la misma. Sánchez fue el único testigo de los hechos presentado por el fiscal en el caso contra Chévere. Torres y Jurado se declararon culpables.
Para revisar el veredicto del jurado que declaró a Chévere culpable de asesinato en segundo grado, apunta el apelante “que dicho veredicto es contrario a derecho y a la prueba” y que el tribunal erró “al negarse a impartir instrucciones es-peciales solicitadas . . . sobre la figura jurídica del co-autor siendo las mismas de especial importancia por la base de la prueba presentada y el estado de derecho actual de acuerdo a la jurisprudencia establecida” y erró asimismo “al no ins-truir a los miembros del jurado sobre el efecto de la embria-guez y la responsabilidad criminal.”
*815Con motivo de la conducta atribuida a Maldonado frente a la esposa e hijos de Torres, éste le pide a Sánchez que lo localice. Sánchez lo consigue y lo lleva a donde Torres, quien estaba con sus amigos Edilberto Jurado y el apelante Ché-vere. Todos los personajes que participaron en este crimen eran pacientes de la clínica de metadona. Luego de tomar varias cervezas en distintos sitios y con la excusa de ir a bus-car unas llantas de automóvil, todos se dirijen a Guavate: Sánchez, Torres, Jurado, Chévere y Maldonado. Descienden de los vehículos y entran en el monte. Torres le pasa un arma de fuego a Jurado. Delante van Maldonado, Sánchez y Ché-vere. Al instante se oyeron dos detonaciones. Regresaron a sus vehículos. Cuando salen a la carretera Torres le dice a Jurado “que qué lo mataste, lo tumbaste [y Jurado contesta] olvídate, eso es lo mío.” Maldonado fue encontrado en el monte de Guavate tiempo después, en proceso de descomposición. Presentaba una herida de bala en la cabeza con orificio de entrada por la parte posterior.
Sánchez declaró que el apelante no participó en forma alguna en los actos delictivos, y que estuvo al lado de él en todo el tiempo.
La prueba de la defensa explica la presencia del apelante en la escena del crimen. Esta se debió a que había pedido pon hasta su casa y siguió con ellos. Alega, además, que estaba en un estado físico (embriaguez) que no se daba cuenta de lo que ocurría a su lado.
Consideremos conjuntamente los dos primeros errores, se-gún los discute el apelante.
1. “Erró el Tribunal al aceptar el veredicto condenando al acusado-apelante por el delito de asesinato en segundo grado ya que dicho veredicto es contrario a derecho y a la prueba.”
2. “Erró el Honorable Tribunal al negarse a impartir ins-trucciones especiales solicitadas por la defensa sobre la figura *816jurídica del co-autor siendo las mismas de especial importancia por la base de la prueba presentada y el estado de derecho actual de acuerdo a la jurisprudencia establecida por esta honorable su-perioridad.”
La prueba presentada conecta a Chévere con el delito im-putado. Acompañó al grupo antes y después del crimen. El juez al instruir al jurado les hizo claro que: “[s]i se les de-muestra a ustedes, Damas y Caballeros del Jurado fuera de duda razonable que estos acusados mencionados en la acusa-ción se unieron para realizar o ejecutar el acto que se le im-puta al acusado y que todos contribuyeron a la comisión del delito, aun cuando uno solo produjera el resultado o sea, pro-dujera la muerte en este caso, ante la ley todos son responsa-bles del mismo delito. Pero si la unión de todos los acusados en la realización o ejecución del acto no se demostrare, en-tonces la responsabilidad habrá de recaer sobre aquellos que actuaron conjuntamente, o aquél que lo realizó por sí solo.”
Esta instrucción adecuadamente protegía la posición del apelante. En manos del jurado quedaba el determinar si la conducta de Chévere lo convertía en un co-autor o si por el contrario le daba crédito a la prueba que establecía que él no estaba consciente de lo que estaba pasando a su lado.
El jurado dirimió el conflicto y declaró culpable al ape-lante. No estamos justificados en alterar esa determinación.
3. “Erró el Hon. Tribunal al no instruir a los miembros del jurado sobre el efecto de la embriaguez y la responsabilidad criminal del acusado.”
El apelante fue acusado de asesinato en primer grado y el jurado lo declaró culpable de asesinato en segundo grado. Aunque el juez no instruyó al jurado sobre su condición, como el jurado lo declaró culpable de asesinato en segundo grado, la omisión carece de trascendencia. A ese efecto expresamos en Pueblo v. Belmonte Colón, 106 D.P.R. 82 (1977): “Coinci-*817dimos con el criterio de los dictámenes que sostienen que la in-capacidad mental que puede producir el uso de drogas y be-bidas alcohólicas para cambiar un designio criminal solo tiene el efecto de reducir el grado del delito, de asesinato en primer grado a asesinato en segundo grado.” Precisamente eso.fue lo que hizo el jurado.
Se confirma la sentencia apelada.
Así lo pronunció y manda el Tribunal y certifica el Se-cretario. El Juez Asociado Señor Irizarry Yunque emitió voto disidente.
(Fdo.) Ernesto L. Chiesa

Secretario

—O—